Citation Nr: 0600704	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  00-20 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1960 to April 
1964.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2000 RO decision continued the denial 
of service connection for PTSD.

In October 2002, the veteran testified at a personal hearing 
at the RO before the undersigned Veterans Law Judge.

In January 2003, the Board reopened the veteran's claim of 
service connection for PTSD on the basis that new and 
material evidence had been received.  

Additionally, it is noted that pursuant to the authority 
granted by 38 C.F.R. § 19.9(a)(2) (2002), the Board undertook 
further development of the veteran's service connection claim 
in January 2003.  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  A review of the record does not reveal that the 
veteran waived RO consideration of this evidence.  

As such, the Board remanded the case back to the RO in 
November 2003.  Pursuant to the Board remand, further 
development of the veteran's claim was completed in June 
2004.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  
1.  The veteran is not shown to have engaged in combat with 
the enemy during his period of active duty in the Marines 
Corps that did not include any service in the Republic of 
Vietnam.  

2.  No event or incident identified by the veteran to be a 
stressor that happened during service is able to be 
independently verified from the existing record.  

3.  A diagnosis to PTSD due to verifiable traumatic event or 
any stressor during the veteran's period of active service is 
not sustainable.  

4.  The veteran is not shown to have an innocently acquired 
psychiatric disorder to due any event or incident of his 
active service.  



CONCLUSION OF LAW

The veteran is not shown to have a disability manifested by 
PTSD or other innocently acquired psychiatric disability due 
to disease or injury that was incurred in or aggravated by 
his active service; nor may a psychosis be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107, 
7104 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), made 
significant changes in VA's duty to notify and assist 
claimants for benefits administered by the Secretary.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002).

Such duties entail notifying claimants of forms and 
information necessary to submit to complete and support the 
claim, to provide necessary forms, and to assist the claimant 
in the development of evidence.  VA has promulgated 
regulations implementing the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004).

The Act and the implementing regulations eliminate the 
requirement that a claimant submit evidence of a well- 
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  

The Act also requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

With respect to the claim of service connection for PTSD, the 
Board notes that the RO issued letters dated in June 2001, 
April 2003, and May 2004 that informed the veteran of the 
medical and other evidence needed to substantiate his claim 
and of what medical or other evidence he was responsible for 
obtaining. VA also identified which evidence it was 
responsible for obtaining.  

Also, in the February 2001 Statement of the Case (SOC) and 
the Supplemental Statements of the Case (SSOC) dated in March 
2005 and August 2005, the veteran was provided the 
regulations pertaining to VA's duty to assist in the 
development of claims under 38 C.F.R. § 3.159, as well as the 
regulations regarding PTSD claims under 38 C.F.R. § 3.304(f).  

The Board previously remanded the veteran's case in January 
2003 for further development of information relative to his 
claimed stressors.  

In response to the Board's January 2003 development request 
and remand, the RO issued a letter dated in May 2004 
requesting the veteran to provide further information 
regarding his PTSD in order to verify the veteran's claimed 
stressors.  

In April 2003, the RO received a stressor statement from the 
veteran.  The RO followed up this request with a March 2003 
request for information to NPRC.  In May 2004, the RO 
received the veteran's service personnel records.  

Further, the RO requested records from the Social Security 
Administration (SSA) to obtain evidence pertinent to his 
disability award.  The veteran's claims file contains some 
records pertaining to the SSA disability award; however, in a 
response letter dated in June 2004, the SSA indicated that 
the requested records were unavailable.  

As such, VA has thereby met its obligations to notify the 
veteran of the medical and other evidence needed to 
substantiate his claim and of what evidence he is responsible 
for obtaining.  Charles v. Principi, 16 Vet. App. 370 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Further, the veteran was accorded a personal hearing held in 
October 2002 and a VA examination that was completed in June 
2004.  The claims file contains the veteran's service medical 
and personnel records, and the Board finds that there are no 
outstanding records requiring further development of the 
claim.  

The veteran has not suggested that there are missing VA or 
private medical records that need to be obtained, and the 
Board is not aware of any such records.  Nor is the Board 
aware of any additional evidence that could assist the 
veteran in substantiating his claim.  

Therefore, the facts relevant to the veteran's claim have 
been properly developed and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  See Wensch v. Principi, 15 Vet App 
362 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  The Board will proceed to decide the veteran's 
claim on the merits.  


Service connection for PTSD

The issue before the Board involves a claim of service 
connection for PTSD.  

The applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. § 1110.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  

As it is not shown the veteran engaged in combat, his 
assertions of service stressors are not sufficient to 
establish the occurrence of such events.  Rather, his alleged 
service stressors must be established by official service 
records or other credible supporting evidence.  38 C.F.R. § 
3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. 
Brown, 6 Vet. App. 283 (1994).  

The regulatory requirement for "credible supporting evidence" 
means that "the veteran's testimony, by itself, cannot, as a 
matter of law, establish the occurrence of a non-combat 
stressor."  Dizoglio v. Brown, 9 Vet. App. 163 (1996).  

The Board also notes that 38 C.F.R. § 3.304(f) was amended 
again as the regulation pertained to personal assault PTSD 
claims.  However, the amendment did not change the pertinent 
part of the regulation as in effect from March 1997 dealing 
with the requirement of a diagnosis of PTSD.  See generally 
67 Fed. Reg. 10330 (Mar. 7, 2002).  

The Board acknowledges that a careful review of the claims 
file shows that it includes diagnoses of PTSD.  However, the 
claim has been denied by the RO because there is no evidence 
to verify the veteran's claimed in-service stressors.  

On clinical psychiatric evaluation at enlistment in March 
1960 and at separation from the military in April 1964, the 
veteran was found to be "normal."  

The service records show that the veteran performed honorable 
active service during the period of March 25, 1960 to August 
10, 1964 in the Marines.  His primary duties from July 1960 
to April 1964 were reported as a clerk, clerk/typist, messman 
and file clerk.  

Further review of the record shows that the veteran filed his 
claim in September 1998, following treatment from at the West 
Haven VA Medical Center (VAMC).  

In July 1980, the veteran was admitted to a private hospital 
for alcohol rehabilitation.  The veteran's past history 
included a 1972 detoxification followed by a 9-month period 
of sobriety.  The examiner's diagnosis was that of alcoholism 
and personality disorder. 

The VA hospitalization records dated from March to April 1995 
reflect treatment related to the veteran's 30-year history of 
alcohol abuse.  The report documents past medical, family, 
psychiatric, developmental, and social history; however, 
there is no mention of the veteran's military service.  

Rather, the veteran's problems centered around interpersonal, 
family, and financial problems that affected his mental 
status.  

On mental status examination, the veteran presented with 
normal speech, psychomotor retardation, depressed mood and 
affect.  The veteran described his mood as very angry and he 
expressed a considerable amount of guilt.  Homicidal ideation 
was present in a passive form directed only at his business 
partners.  
The veteran was not delusional, nor did he report 
hallucinations or perceptual disturbances.  The examiner's 
diagnosis included an Axis I diagnosis of major depressive 
disorder, alcohol dependence with moderate acute stressors 
and mild chronic stressors.  

In a VA hospitalization report dated from June 1995 to 
November 1995, the veteran was again admitted for diagnosed 
major depressive disorder and alcohol dependence.  The 
veteran was also given an Axis II diagnosis of personality 
disorder, not otherwise specified.  

On mental status examination, the veteran was reported to 
have constricted affect with obvious depressive features.  
His mood was significantly depressed compared with the 
previous admission.  

The veteran's return admission was due to "ongoing 
difficulties in his psychosocial situation with decreased 
coping skills secondary to the loss of his primary coping 
mechanism which was alcohol, presenting with increasing 
neurovegetative symptoms."

In a November 1995 addendum report, the veteran was noted to 
have had his first drink at the age of 16, however, his begin 
daily drinking until he completed boot camp in the Marines at 
the age of 19.  His daily drinking continued during his 
active duty service, from 1960 to 1964, and after his 
discharge from the military.  The veteran had a positive 
history for alcohol abuse.  

The veteran noted that his depressive episodes have "been 
with him since third grade and he feels he has always used 
his drinking to medicate his deep feelings of inadequacy as 
well as his depressive episodes."  The examiner reported 
that it was reasonable to conclude that the veteran has 
"been experiencing episodes of depression with distortions 
for years."  

In a VA rehabilitation records dated from 1995 to 1998, the 
veteran indicated his 35-year history of alcohol abuse had 
its onset at age 19.  His substance abuse began in 1960 and 
progressed to dependency from 1964 to 1965.  

He reported treatment for alcohol dependence in 1971, 1980, 
and 1981.  He also reported a history of depression and PTSD.  
The medical records show diagnoses of major depression with 
alcohol abuse in remission, psychoses not otherwise specified 
but secondary to depression, schizoaffective disorder, and 
PTSD.  

In a consultation report dated in January 1998, the veteran 
reported that he first began to consume alcohol at age 17.  
While in the military, the veteran reported having special 
clearance to decipher cryptograms involving classified 
material and had service in Southeast Asia.  

The veteran he first sought treatment for alcohol use in 1972 
with subsequent participation in various programs since that 
time.  He expressed guilt that alcohol use adversely affected 
his marriage and business.  The veteran was asked whether he 
manifested symptoms of PTSD, to which the veteran responded 
that he served in combat in Vietnam from 1961 to 1964 but 
that his dangerous experiences did not bother him.  

The examiner opined that the veteran "very clearly [did] not 
have any symptoms related to having been in danger while in 
combat."  The examiner's diagnosis was that of obsessive-
compulsive disorder with alcohol use in remission.  

In a September 1998 SSA disability determination examination 
report, the veteran discussed his military experience.  
Following basic training, the veteran accepted a position in 
which he learned about Korean War atrocities and prisoners of 
war.  

The examiner's Axis I diagnosis was that of alcohol 
dependency and abuse in remission and schizophrenia, 
undifferentiated form, in remission.  The examiner deferred 
specifying an Axis II diagnosis.  

The examiner noted that "it would appear that much of [the 
veteran's] difficulty [lay] in his military experience that 
he had while in the Marine Corps and that the military should 
provide some type of psychotherapy for him to deal with some 
of these issues that still bother[ed] him."  

In a letter dated in March 1999, the veteran's treating VA 
counselor reported the veteran's long history of alcohol 
dependence beginning in 1960 while in the Marines.  

The examiner noted that during his course of therapy that 
began in December 1995 the veteran revealed that he had 
experience in covert operations that caused him to know 
information of a classified nature that was in conflict with 
his moral values.  

Also, the veteran reported a stressor in which a co-worker 
committed suicide by shooting himself in his presence.  The 
counselor reported that the veteran has panic attacks, 
hypervigilant startle reactions, intrusive dreams, 
flashbacks, and nightmares about the shooting incident 
consistent with PTSD.  

In another letter dated in May 1999, the veteran's treating 
VA primary clinician noted his treatment during 
rehabilitation from June 1995 to November 1995.  The examiner 
reported on the veteran's non-combat military service from 
1960 to 1964 as an intelligence courier for the Pacific Fleet 
in Hawaii.  

The veteran was diagnosed with major depressive episode, 
recurrent with mood-congruent psychotic features and alcohol 
dependence.  The veteran also demonstrated alcohol-related 
cerebral dysfunction, possibly mild Wernicke/Korsakoff's 
syndrome (brain disorder involving loss of specific brain 
functions caused by a thiamine deficiency).  

In April 1999, the RO requested information regarding the 
veteran's PTSD claim.  

In response to that request, the veteran submitted a stressor 
statement that described traumatic events during his military 
service.  The veteran reported that in April 1962, he was 
stationed in Hawaii where he was given top-secret clearance 
to work in a morgue that was a cover for his involvement in 
covert operations.  

The veteran reported that he drank heavily to repress his 
conflicts over handling classified materials related to the 
Vietnam War.  The veteran reported that a co-worker fired a 
shot at him and another colleague tried to cut off his arm 
with a meat cleaver because of the pressure they were under 
given their handling of classified material.  The veteran 
reported that the shooting incident occurred in September 
1993.  

In a letter dated in June 2000, the veteran's private 
treating physician attempted to clarify his deferral of 
specifying an Axis II diagnosis in his September 1998 report.  
He indicated that the veteran had PTSD due to his military 
experiences in Hawaii.  

In a letter dated in June 2000, the veteran's VA caregivers 
reported treatment of the veteran from December 1997 through 
August 1998.  They indicated that during that time, the 
veteran complained of PTSD symptoms to include depression, 
flashbacks, guilt, sleep difficulty, poor concentration, 
functional impairment in employment and interpersonal 
relationships.  The veteran was noted to have met the 
criteria for PTSD and was considered totally unemployable at 
the time.  

In VA clinical records dated from 1999 to 2004, the veteran 
was diagnosed with psychiatric diagnoses that included 
recurrent psychotic depression in remission, schizophrenia, 
major depression, dysthymia, schizoaffective disorder with 
alcohol related dementia, dementia not otherwise specified, 
history of PTSD.  

In a June 2004 VA PTSD examination, the examiner noted her 
review of the veteran's claims file.  She reported the 
veteran's psychiatric history that included hospitalizations 
in 1995 related to chronic alcoholism.  Stressors included 
the breakup of his 15-year relationship, chronic alcohol 
relapses, business difficulties and financial strain, and 
employee embezzlement.  

It was noted that the veteran received ongoing psychiatric 
treatment at VA for possible schizoaffective disorder and 
depression.  On mental status examination, the veteran had 
unimpaired attention and concentration with moderate short-
term memory impairment.  Long-term memory was within normal 
limits.  The veteran reported auditory hallucinations, but 
denied visual hallucinations, delusions, and paranoia.  

With regard to PTSD, the veteran reported stressors that 
involved his military service and handling secrets about the 
Vietnam War.  The veteran noted that the reasons for engaging 
in that war were very upsetting to him.  

The examiner opined that the veteran's stressors might have 
caused a great deal of tension, disillusionment, and 
depression; however, they did not meet the criteria for a 
psychological trauma severe enough to warrant a diagnosis of 
PTSD.  

The examiner noted that the veteran's treating VA physician 
believed the veteran has either a major depressive disorder 
with psychotic features or schizoaffective disorder with 
depression.  

A history of PTSD was noted in the veteran's clinical 
records, but the examiner pointed out other evaluations in 
which there is no clear evidence of PTSD.  The examiner also 
notes that the veteran's SSA disability compensation is based 
on alcohol dependence and schizophrenia.  

In this regard, the VA examiner's Axis I diagnosis was that 
of major depressive disorder with psychotic features with no 
evidence of PTSD.  The examiner notes further that, while the 
veteran reported his depression dated back to his military 
service and was due to disillusionment he experienced given 
his classified knowledge, there was also medical evidence 
that established that the veteran had had depressive episodes 
since the third grade.  Also, the veteran has stated that he 
used his drinking to medicate his deep feelings of inadequacy 
and depressive episodes.  

The Board notes that the veteran has been diagnosed with PTSD 
based on letters from the veteran's private treating 
physicians and VA counselors.  However, the veteran is noted 
to have been a noncombat veteran who served in the Marine 
Corps during the Vietnam War Era with an assignment in 
Hawaii.  

His claimed stressors included tension and disillusionment 
over the reasons for going to war and handling of classified 
information, as well as physical attacks from other co-
workers due to service-related stress.  

After extensive development of the veteran's PTSD claim, the 
Board must find that service connection for PTSD is not 
warranted given the facts of this case.  

This is based on a VA examination report in which the 
examiner concluded that the veteran did not have PTSD, but 
rather a depressive disorder, unrelated to military service.

Based on a review of the veteran's statement and hearing 
testimony in light of the evidence of record, the Board finds 
that his assertions of participating in covert operations are 
not credible.  In this regard, the Board is not able to 
independently verify his claimed stressors.  

The Board acknowledges that additional verifying evidence may 
be obtained from sources other than the veteran's service 
records.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  

As noted previously, the veteran was properly advised as to 
what evidence was necessary to establish a claim.  
Nevertheless, the record does not include any such additional 
verifying evidence such as statements from fellow service 
members.  

The veteran has submitted no information that is not 
duplicative of information that the RO has previously 
considered in requesting verification of the claimed 
stressors.  Therefore, it would appear that no useful purpose 
would be served by further delaying appellate review for any 
additional records searches.  

After reviewing the claims file, the Board must conclude that 
the record does not provide evidence corroborating the 
veteran's claimed stressor.  A stressor must consist of an 
event during service.  Zarycki v. Brown, 6 Vet. App. 91, 99 
(1993).  While a diagnosis of PTSD has been reported in the 
present case, applicable law provides that a diagnosis of 
PTSD must be based on a verified stressor.  

In this case, there has been no such verification.  A 
diagnosis of PTSD which is based on an examination which 
relied upon an unverified history is inadequate.  See West v. 
Brown, 7 Vet. App. 70, 77-78 (1994).  

There is no competent evidence of record linking any current 
innocently acquired psychiatric disability to any event or 
incident of the veteran's service.  

In sum, as the evidence does not show that the claimed 
stressor is verified, there is no basis for finding that 
service connection for PTSD is warranted.  

In reaching this determination, the Board is unable to find 
such a state of approximate balance of the positive evidence 
with the negative evidence to otherwise warrant a favorable 
decision.  38 U.S.C.A. § 5107(b).  



ORDER

Service connection for PTSD is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


